Citation Nr: 1235638	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-36 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for lumbar spine disability.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

J. Hager, Counsel





INTRODUCTION

The Veteran served on active duty from June 1981 to March 1983.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In that decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim of service connection for low back disability.

Jurisdiction over this case was subsequently transferred to the VARO in San Diego, California, and that office forwarded the appeal to the Board.

In connection with his appeal, the Veteran originally requested hearings before both a Decision Review Officer at the RO as well as a Veterans Law Judge at the RO.  In May 2011, however, the Veteran withdrew his hearing requests and asked that the Board proceed with consideration of his appeal based on the evidence of record.

In November 2011, the Board granted the application to reopen and remanded the claim for service connection for low back disability.

In August 2012, the Veteran executed a valid appointment as veteran's service organization (VSO) as claimant's representative (VA form 21-22) in favor of the VSO listed on the title page.



FINDING OF FACT

Lumbar spine disability is related to service.




CONCLUSION OF LAW

Lumbar spine disability was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As the Board is, however, granting the only claim on appeal herein, for service connection for lumbar arthritis, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has been diagnosed with lumbar spine arthritis and related disorders.  There is also evidence of in-service back injury, symptoms, treatment, and diagnoses.  The dispositive issue in this case is therefore whether current lumbar spine disability is related to the in-service injury.  There are multiple, conflicting, medical opinions on this question.  Most of the probative value of a medical opinion comes from its reasoning, but the Board must also consider whether the reasoning is based on an accurate factual premise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302, 304 (2008).  The Board will therefore briefly review the evidence apart from the medical opinions.
 
The service treatment records reflect that the Veteran first sought treatment for back pain in August 1982, stating that he had been involved in an accident in which his armored personnel carrier had been hit from behind by a tank.  Examination showed point tenderness from the T8 to L1 levels and bilateral paraspinal muscle spasms. The assessment was bilateral paraspinal muscle spasms.  The Veteran continued to seek treatment during service, with diagnoses of paraspinal spasm and muscle strain.  The Veteran's spine was normal on the January 1983 military discharge medical examination.  On the contemporaneous report of medical examination, the Veteran indicated in response to whether or not he had or had previously had recurrent back pain that he did not know.
 
The first clinical records of treatment for the Veteran's back were in January 1995.  He reported that he had injured his back in the Army in 1981 and had experienced intermittent back pain since that time.  The assessment was back strain. X-ray studies of the lumbar spine were normal, other than mild scoliosis.  

On the July 1997 VA general medical examination, the Veteran again reported that he had injured his low back in service when his vehicle was struck from behind during night maneuvers and that he had had frequent pain and stiffness in his low back since that time. X-ray studies of the lumbar spine were again normal and the assessment was again back strain. 

Documents compiled in connection with a workers' compensation action the Veteran had initiated show that in September 2002, the Veteran injured his low back on the job while shoveling wet concrete.  He specifically denied all prior back injuries or back problems at that time.  He was initially diagnosed as having lumbosacral strain.  A subsequent MRI performed in October 2002 reportedly showed degenerative disc disease at L5-S1 as well as degenerative arthritis in the lumbar spine.  During an April 2003 deposition, the Veteran reported injuring his low back in service in 1982 but claimed that he had had no low back problems nor had he received any medical treatment for low back complaints after the 1982 injury.  An August 2003 report summarized the findings with regard to the post service injury.

June 2006 to July 2007 VA treatment records reflect that the Veteran was seen on multiple occasions in connection with his complaints of low back pain.  He reported that he had injured his low back in service in 1982 and that since that time, he had had chronic low back pain radiating to the thoracic area with recurrent exacerbations. He indicated that his symptoms had worsened in recent years.  In November 2006, X-ray studies of the lumbosacral spine were normal.

In August 2010, the Veteran submitted additional documents compiled in connection with another workers' compensation action he had initiated, including a deposition taken in October 2008.  The Veteran indicated that since his separation from service, he had been awarded workers' compensation for low back injuries he had sustained in 2003 and 2008.

The Veteran has thus offered conflicting statements with regard to his in-service back injury and continuity of symptomatology from that time.  The Board finds that those statements made to health care providers are more credible than those made in connection with the workers' compensation claim.  See Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]course to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.").  The Board therefore accepts that the Veteran had an in-service low back injury and continuity of low back symptomatology.  In this regard, the Board notes that the lack of treatment records from separation of service in 1983 through January 1995 does not, in and of itself, render the Veteran's lay statements as to continuity of symptomatology not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Veteran wrote in an August 2012 statement that medical care was difficult to obtain where he lived from 1983 until 1995, and that he sought medical care after he had moved to a location with more accessible medical care.  The Board finds this statement to be credible.
The only remaining question is whether there is a nexus between current lumbar spine disability and the post-service symptomatology from the in-service low back injury.  There are multiple medical opinions on this question.

At the conclusion of the August 2003 workers' compensation report, the reviewing physician, Dr. Greenfield, concluded, "As a result of the [post-service work injury], the patient is precluded from heavy lifting, repetitive bending and stooping." 

In November 2006, Dr. Fruean gave a detailed description of the Veteran's in-service back injury based on the history provided by the Veteran.  He then wrote, "I have thoroughly evaluated this patient for this medical problem and found it to be related to his injuries sustained while [in service]."

On the November 2006 VA examination, after examining the Veteran and reviewing his claims folder, the examiner diagnosed him as having low back pain due to paraspinal muscle spasm and back strain.  The examiner noted that the Veteran's service treatment records documented an injury in 1982 with complaints of back pain.  The examiner indicated that it was her opinion that it was at least as likely as not that the Veteran's low back disability began in service.

The Veteran again underwent VA medical examination in April 2008 during which he reported that he had injured his back in 1982 when the armored personnel carrier in which he was riding was struck by a tank from behind.  The Veteran again reported continued back symptoms since that time. He indicated that his pain had worsened in recent years and that he currently used a TENS unit and received epidural blocks for his low back pain. In reviewing the claims folder, the examiner noted that there were no service treatment records available for her review.  He observed that in 2002, however, the Veteran had sustained an industrial low back injury at which time he denied a prior history of low back injury.  On examination, the Veteran exhibited no spasm or deformity of the lumbar spine.  He did exhibit "rather dramatic, painful, limitation of low back motion."  X-ray studies of the lumbar spine were unremarkable.  The examiner noted that a recent MRI had reportedly shown a minimal bulge at L5-S1.  After examining the Veteran and reviewing the available evidence in the VA claims folder, the examiner concluded that his examination had failed to identify any significant, objective abnormality of the lumbar spine and that the Veteran's subjective complaints were totally out of proportion to his physical findings.  He concluded that the Veteran's current low back disability, diagnosed as chronic musculoligamentous strain of the low back, was not due to the reported in-service injury, but was due to the post-service industrial injury.  The examiner indicated that although the Veteran may have sustained a low back strain in the reported in-service accident, he apparently had no residuals of that specific injury as he denied a history of low back injury at the time of his post-service industrial accident.

The RO thereafter provided the Veteran's service treatment records to the VA examiner for review.  In reviewing the records, the examiner noted that in 1982, the Veteran had complained of pain in the lower thoracic spine after being involved in a motor vehicle accident.  He had also complained of pain in the cervicothoracic spine in association with basketball activities.  The examiner concluded that because the Veteran's service treatment records had failed to identify any specific complaints related to the low back, he did not wish to alter his previous opinion that the Veteran's current low back symptoms were not caused by his in-service injury.

In September 2008, the Veteran again sought treatment for low back pain which he claimed had been present on a constant basis since 1982.  The assessment was low back pain secondary to paraspinal muscle spasm and back strain, and the physician wrote, "This condition is possibly related to the motor vehicle accident the patient had in 1982."

In May 2011, Dr. Mason, a chiropractor, indicated that he had examined the Veteran on three prior occasions and had reviewed "a large number of medical records," apparently in connection with the Veteran's prior workers' compensation claims.  Dr. Mason indicated that the Veteran was initially injured in 1982 in the military, that he had written in a previous report that 60 percent of the Veteran's low back disability had predated the 2002 industrial injury to the low back.  Dr. Mason concluded that the Veteran had a permanent disability from his injury in the military.

In January 2012, a VA physician, after reviewing the claims file and examining the Veteran, concluded that the Veteran's lumbar spine disability was not likely ("less likely than not") incurred in or caused by the claimed in-service injury.  The physician's rationale was that X-rays showed mild degenerative changes that were in her opinion a natural progression of aging, and that she would expect more pronounced degenerative changes given the motor vehicle accident history provided by the Veteran.

The Board is thus confronted with 7 medical opinions as to the etiology of the Veteran's current lumbar spine disability.  Four of these opinions indicated a relationship between current low back disability and in-service injury, and three of them indicated a lack of such a relationship.  The Board notes that the probative weight assigned to medical opinions is based on their quality and not their quantity.  The September 2008 opinion that the current low back disability was "possibly" related to the in-service injury was expressed using terminology that indicated uncertainty, rendering it of little probative value.  Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).  Dr. Greenfield in August 2003 and the April 2008 VA examiner concluded that the current low back disability was related to the post-service injury, but relied in part of the Veteran's statements indicating a lack of prior back injury, which the Board has found to be less probative than his more consistent statements that he had an in-service low back injury and continuity of symptomatology.  These opinions are therefore also of limited probative value.

This leaves the positive nexus opinions of Dr. Fruean and the VA examiner in November 2006 and of Dr. Mason in May 2011, and the January 2012 VA examiner's negative nexus opinion.  Each of these opinions contained some explanation of their reasoning based on an accurate characterization of the evidence of record, whether based on review of the claims file or on the Veteran's credible account of his medical history, and each is therefore entitled to some probative weight.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on service history provided by the veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran).  See also Nieves-Rodriguez, 22 Vet. App. at 304 (the "mere fact" of claims file review does not contribute to the probative value of a medical opinion).  Given that there are probative medical opinions of approximately equal weight as to the dispositive question of whether current lumbar spine disability is related to the in-service back injury and post service back symptoms, a reasonable doubt has arisen on this point.  As VA law and regulations require that such doubt be resolved in favor of the Veteran, entitlement to service connection for lumbar spine disability is warranted in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for lumbar spine disability is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


